Citation Nr: 1617210	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  05-32 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for kidney stones, on an extra-schedular basis.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 1995. 

The case is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for bilateral hearing loss and continued a 10 percent disability rating for a kidney disability. 

A September 2005, rating decision increased the rating for a kidney disability, from 10 to 30 percent, effective September 4, 2003. 

The case was before the Board in February 2009, when it was remanded for further development. 

In a decision issued in March 2010, the Board determined that the Veteran had withdrawn his appeal of the denial of service connection for left ear hearing loss and denied a rating in excess of 30 percent for a kidney disability. 

The Veteran appealed that portion of the Board decision which denied a rating in excess of 30 percent for a kidney disability to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court issued a Memorandum Decision that vacated the portion of the March 2010 Board decision that addressed the increased rating issue and remanded the matter on appeal for further proceedings consistent with that decision.
 
Although the January 2012 Memorandum Decision concluded that the Board did not err in not discussing entitlement to TDIU, the May 2012 letter from the Veteran's attorney includes his contention that he is unemployable and is entitled to TDIU.  A claim for increased evaluation contemplates a claim for TDIU where there is evidence of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).



The Board remanded the case in August 2012.  In an October 2014 decision, the Board denied an increased rating for a kidney disability on a schedular basis, but remanded the issue of entitlement an increased rating for a kidney disability on an extraschedular basis for additional development, along with the matter of entitlement to a TDIU that had been previously raised by the holding in Rice.

In a February 2014 rating decision, the RO granted entitlement to service connection for radiculopathy of the right lower extremity, assigning a 20 percent disability rating effective February 15, 2013.  The Board acknowledges that an appeal of this issue has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over the issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In October 2014, the Board remanded the issue of entitlement to a disability rating in excess of 30 percent, on an extra-schedular basis, instructing the RO/AMC to refer the case to the Director, Compensation and Pension (C&P Director), for a determination as to whether the Veteran is entitled to the assignment of an extra-schedular rating for his kidney disability in accordance with the provisions of 38 C.F.R. § 3.321(b)(1).  The Board specifically included instructions for the Director, Compensation and Pension, to provide adequate reasons and bases for any decision.

In June 2015, the C&P Director provided the requested opinion.  He noted that a February 2013 VA examination revealed that the Veteran experienced recurrent formation of stones in the kidney and ureter. In the early 1990's, the Veteran was also diagnosed with nephrolithiasis and ureterolithiasis, and was treated with a low calcium diet since the 1990s. The Veteran's last stones were in January 2013, treated with pain medication. The examiner found that the Veteran's kidney condition, including neoplasms, impacted his ability to work, causing frequent colic attacks, and chronic renal and uretal calculi. The occurrence of stones was unpredictable and could cause excruciating pain, leading to decreased reliability and potentially increased absences. 

The C&P Director noted that the VBMS record, dated January 22, 2015, stated the Veteran failed to report for an examination.  Progress notes, dated February 2015, in Virtual VA, stated the Veteran failed to return for an appointment at the PA Shumate Clinic. 

He concluded that the record revealed no evidence of an exceptional or unusual disability picture, such as, marked interference with employment or frequent periods of hospitalization that would render to application of the current rating schedular criteria inadequate.  He found that the 30 percent disability rating adequately addressed the severity of the recurrent service-connected kidney stone condition, and denied entitlement to an increased evaluation on an extra-schedular basis, for the service-connected kidney stones.

While the C&P Director  noted that the Veteran did not report to the examination on January 22, 2015, the Board observes that records in the claims file reflect that this examination was a mental disorders examination, and not related to his claim for an increased rating for kidney stones.  In addition, the Board notes that the October 2014 remand directive included instructions for the C&P Director to provide adequate reasons and bases for any decision; however, there was no discussion of evidence in the record or rationale provided.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

The Board notes that the Veteran's representative submitted a brief dated in March 2016, which included a statement that the Veteran's service-connected kidney stones have worsened.  The most recent examinations for these disabilities was provided in February 2013.  

When a claimant asserts that the severity of his disability has increased since the most recent VA examination, an additional examination is appropriate. VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the statements in the record that the Veteran's service-connected kidney stones have worsened since the last examinations, the Board finds that the Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected kidney stones.

Subsequent to further examination of the Veteran's kidney disability, the C&P Director should be asked to review the file again and to provide an opinion as to whether the Veteran meets the criteria for an extra-schedular rating under 38 C.F.R. § 3.321 that includes thorough reasoning and rationale.

The Veteran's claim for TDIU is inextricably intertwined with the Veteran's claims remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the current level of impairment due to the service-connected kidney stones.  

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.
The examiner should determine current nature and severity of the Veteran's kidney stone disability.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

2.  Ask the C&P Director to review the file again and to provide an opinion as to whether the Veteran meets the criteria for an extra-schedular rating under 38 C.F.R. § 3.321 that includes thorough reasoning and rationale.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




